DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-5 are pending in the present application, and they are examined on the merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (US 2010/0303859; IDS) in view of Lu et al (Mol. Ther. 20:2111-2119, Epub May 8, 2012; IDS) and Hyde et al (US 8,871,503; IDS).  
The instant claims are directed to a eukaryotic replicative pUC-free minicircle expression vector comprising: i) a eukaryotic region sequence encoding a gene of interest and comprising 5’ and 3’ ends, and ii) a spacer region having a length of less than 500 basepairs that links the 5’ and 3’ ends of the eukaryotic region sequence and that comprises a R6K bacterial replication origin (preferably the bacterial replication origin has at least 95% sequence identity to a sequence selected from the group consisting of SEQ ID NO: 11 and SEQ ID NO: 12) and a RNA selectable marker (preferably a functional RNA-OUT with at least 95% sequence identity to a sequence selected from the group consisting of SEQ ID NO: 20 and SEQ ID NO: 22).  Please note that a sequence selected from the group consisting of SEQ ID NO: 11 and SEQ ID NO: 12 encompasses any sequence from SEQ ID NO: 11 or SEQ ID NO: 12, not necessarily limited to the entire sequence of SEQ ID NO: 11 or SEQ ID NO: 12.  Similarly, a sequence selected from the group consisting of SEQ ID NO: 20 and SEQ ID NO: 22 encompasses any sequence from SEQ ID NO: 20 or SEQ ID NO: 22, not necessarily limited to the entire sequence of SEQ ID NO: 20 or SEQ ID NO: 22.  
Williams disclosed a family of improved eukaryotic expression plasmids useful for gene therapy, genetic immunization and/or interferon therapy, wherein the expression plasmids have reduced size, sequence content and antibiotic free selection (see at least the Abstract; Disclosure of the Invention and Brief Summary of the Invention).  An exemplary immunostimulatory influenza H5 HA “bird flu” pDNAVACCultra plasmid (NTC8382-41H-HA) comprises a synthetic HA (vietnam1203) gene, an RNA-OUT selectable maker and an immunostimulatory RNA element (41H) cloned between the Eukaryotic terminator and the prokaryotic replication pUC origin (paragraphs 61, 95; and Figure 1).  Williams also stated “In another preferred embodiment for therapy or vaccination, the RNA based selectable marker of the invention is incorporated into other DNA vaccine or therapeutic plasmid backbones, a non-limiting list includes VR1012, pVAX1, pVC0396, pCMVkm2, pITR, pCOR, pPJV7563, pWG4303 and derivatives” (last sentence of paragraph 96).  It is noting that pCOR vector contains R6K gamma replication origin as evidenced at least by lines 5-6 on page 57 of the present application.  An exemplary RNA-OUT selectable marker has the sequence of SEQ ID NO: 15 (139 bp) that is 100% identical to SEQ ID NO: 20 of the present application (paragraphs 184-185; Figs. 19 and 21; and attached sequence search).  Williams further disclosed the vector to be delivered to a cell in vivo, in vitro or ex vivo, utilizing one or more of the plurality of delivery methods known in the art (paragraph 100).   
Williams did not teach specifically a eukaryotic replicative pUC-free minicircle expression vector comprising a spacer region having a length less than 500 base pairs in length and comprising a bacterial replication origin that is R6K origin and a RNA selectable marker; wherein the spacer region links the 5’ and 3’ end of a eukaryotic region encoding a gene of interest; and preferably wherein the R6K bacterial replication origin has at least 95% sequence identity to SEQ ID NO: 12.  
At the effective filing date of the present application (11/19/2012), Lu et al already taught that the length and not the sequence or the origin of the extragenic DNA flanking the expression cassette is responsible for plasmid-mediated transgene silencing, with shorter spacers ≤500 bp exhibited similar transgene expression patterns to conventional minicircle DNA vectors whereas DNA sequences of ≥1 kb in length resulted in transgene silencing (see at least the Abstract; section titled “Short plasmid BB sequences inserted as spacers are incapable of silencing transgene expression in vivo while longer plasmid BB sequences silence the transgene” and Figures 1-5).  Lu et al stated “Previously, we have substituted various prokaryotic antibiotic resistance genes and/or various plasmid origins of replication, and eliminated non-essential plasmid BB sequences but transgene silencing still occurred regardless of the specific substitutions. In all cases, the plasmid BB was well over 1Kb" (bridging sentence between right col. on page 2113 to left col. on page 2114); and “[w]e constructed minicircles containing a 500 bp pUC-derived bacterial plasmid origin of replication in either the hFIX or hAAT expression cassette (Figures 3 and 4).  As shown in Figures 3 and 4, 500 bp BB spacer failed to silence either the hAAT or hFIX transgene expression cassette in vivo.  This result confirmed that generic plasmid origin sequence is not sufficient for transgene silencing in DNA plasmid vectors.  On the other hand, when a fragment of a BB-a 1.5kb BB containing pUC origin and kanamycin resistance gene was placed in between the 5’ and 3’ ends of the hFIX expression cassette (MC.EF1α-hFIX-hGHpA-pUC-Kan (1.5kb)), transgene expression was silenced (Figure 5)” (connecting paragraph between right col. on page 2114 to left col on page 2115). 
Additionally, Hyde et al already disclosed the plasmid pGM160 (SEQ ID NO: 1) into which sequences can be cloned for expression from the hCEFI promoter for therapeutic application, along with the pGM151 (SEQ ID NO:2) and pGM144 (SEQ ID NO: 4) plasmids containing the coding sequences for the CFTR polypeptide and luciferase reporter polypeptide, respectively; with all of these plasmids contain an R6K origin of replication of about 300 basepairs (see Abstract; Summary of the Invention; particularly col. 11, line 62 continues to line 25 on col. 12; issued claims 1-8; and Figures 1-3).  Hyde et al stated explicitly “The R6K origin is activated by the R6K specific initiator protein B encoded by the pir gene and hence constructs of the invention comprising the R6K origin will typically be grown in strains expressing the pir gene.  Any suitable strain expressing the pir gene may be employed.  In a preferred instance, constructs of the invention employing the R6K origin are grown in the E. coli strain GT115, EC100 Dpir-116 or DH10 Bpir116”, and “In a particularly preferred instance, the origin of replication may comprise the sequence of nucleotides 2599 to 2870 of SEQ ID No: 4, a functional fragment thereof, or a functional variant of either.  The fragment and variants may be any of the lengths and possess any of the level of sequence identity specified herein” (col. 12, lines 3-17).  The pGM160 construct comprises an R6K origin having nucleotides 1202-943 of SEQ ID NO: 1 that is 100% identical to SEQ ID NO: 12 (260 bps) of the present application (see attached sequence search); and the pGM144 construct comprises an R6K origin having nucleotides 2858-2599 of SEQ ID NO: 4 that is 100% identical to SEQ ID NO: 12 (260 bps) of the present application (see attached sequence search).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Williams by also preparing at least an improved eukaryotic expression plasmid with reduced size, sequence content and antibiotic free selection that has an extragenic DNA spacer that is less than 500 bp in length and comprising a non-pUC origin of replication such as the R6K gamma replication origin in the pCOR vector or pGM160/pGM144 (e.g., an R6K replication origin having SEQ ID NO: 12)  and a RNA selectable marker (e.g., RNA selectable marker having SEQ ID NO: 20); and wherein the spacer links the 5’ and 3’ end of a eukaryotic region encoding a gene of interest, in light of the teachings of Lu et al and Hyde et al as presented above.  
An ordinary skilled artisan would have been motivated to carry out the above modifications because Lu et al already taught at least that the length and not the sequence or the origin of the extragenic DNA flanking the expression cassette is responsible for plasmid-mediated transgene silencing, with shorter spacers ≤500 bp exhibited similar transgene expression patterns to conventional minicircle DNA vectors whereas DNA sequences of ≥1 kb in length resulted in transgene silencing.  Lu et al also taught that generic plasmid origin sequence is not sufficient for transgene silencing in DNA plasmid vectors; and demonstrated that minicircles containing a 500 bp pUC-derived bacterial plasmid origin of replication in either the hFIX or hAAT expression cassette failed to silence either the hAAT or hFIX transgene expression cassette in vivo.  Moreover, Hyde et al also disclosed successfully the use of plasmid constructs containing an R6K origin for therapeutic application, including the R6K origin that is 100% identical to SEQ ID NO: 12 of the present application.  Furthermore, Williams already taught explicitly that other DNA vaccine or therapeutic plasmid backbones may be used not necessarily limited to a plasmid backbone with pUC ori, such as the pCOR vector containing the R6K gamma replication origin. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Williams, Lu et al and Hyde et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.    
The modified eukaryotic replicative pUC-free minicircle expression vector resulting from the combined teachings of Williams, Lu et al and Hyde et al as set forth above is indistinguishable and encompassed by the presently claimed vector.  Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke.  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,844,388. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a eukaryotic replicative pUC-free minicircle expression vector comprising: i) a eukaryotic region sequence encoding a gene of interest and comprising 5’ and 3’ ends; and ii) a spacer region having a length of less than 500 basepairs that links the 5’ and 3’ ends of the eukaryotic region sequence and that comprises a R6K bacterial replication region origin and a RNA selectable marker (e.g., a functional RNA-OUT such as one with at least 95% sequence identity to SEQ ID NO: 20 or SEQ ID NO: 22; see dependent claims 2 and 4), wherein the R6K bacterial replication origin has at least 95% sequence identity to SEQ ID NO: 11 of US 10,844,388 anticipates a eukaryotic replicative pUC-free minicircle expression vector in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub- should the genus issue as a patent after the species of sub-genus.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Crouzet et al (US 6,977,174; IDS) disclosed a circular DNA molecule useful for gene therapy comprising at least one nucleic acid sequence of interest and a conditional origin of replication comprising SEQ ID NO: 1 which is 90.7% querry match identity and 100% best local similarity to the SEQ ID NO: 11 of the present application (see attached sequence search).

 Conclusions
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                             

Sequence 20, 
Patent No. 8993316


  Query Match             99.6%;  Score 259;  DB 19;  Length 259;
  Best Local Similarity   100.0%;  
  Matches  259;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAACCTTAAAACCTTTAAAAGCCTTATATATTCTTTTTTTTCTTATAAAACTTAAAACCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAACCTTAAAACCTTTAAAAGCCTTATATATTCTTTTTTTTCTTATAAAACTTAAAACCT 60

Qy         61 TAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATTGTTCAAACATGAGAGCTTAGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATTGTTCAAACATGAGAGCTTAGT 120

Qy        121 ACATGAAACATGAGAGCTTAGTACATTAGCCATGAGAGCTTAGTACATTAGCCATGAGGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ACATGAAACATGAGAGCTTAGTACATTAGCCATGAGAGCTTAGTACATTAGCCATGAGGG 180

Qy        181 TTTAGTTCATTAAACATGAGAGCTTAGTACATTAAACATGAGAGCTTAGTACATACTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTTAGTTCATTAAACATGAGAGCTTAGTACATTAAACATGAGAGCTTAGTACATACTATC 240

Qy        241 AACAGGTTGAACTGCTGAT 259
              |||||||||||||||||||
Db        241 AACAGGTTGAACTGCTGAT 259



Sequence 1, 
Patent No. 8871503

  Query Match             100.0%;  Score 260;  DB 18;  Length 2103;
  Best Local Similarity   100.0%;  
  Matches  260;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAACCTTAAAACCTTTAAAAGCCTTATATATTCTTTTTTTTCTTATAAAACTTAAAACCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1202 AAACCTTAAAACCTTTAAAAGCCTTATATATTCTTTTTTTTCTTATAAAACTTAAAACCT 1143

Qy         61 TAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATTGTTCAAACATGAGAGCTTAGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1142 TAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATTGTTCAAACATGAGAGCTTAGT 1083

Qy        121 ACATGAAACATGAGAGCTTAGTACATTAGCCATGAGAGCTTAGTACATTAGCCATGAGGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1082 ACATGAAACATGAGAGCTTAGTACATTAGCCATGAGAGCTTAGTACATTAGCCATGAGGG 1023

Qy        181 TTTAGTTCATTAAACATGAGAGCTTAGTACATTAAACATGAGAGCTTAGTACATACTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1022 TTTAGTTCATTAAACATGAGAGCTTAGTACATTAAACATGAGAGCTTAGTACATACTATC 963

Qy        241 AACAGGTTGAACTGCTGATC 260
              ||||||||||||||||||||
Db        962 AACAGGTTGAACTGCTGATC 943


Sequence 1, 
Patent No. 8871503


  Query Match             88.5%;  Score 248.8;  DB 19;  Length 2103;
  Best Local Similarity   97.3%;  
  Matches  253;  Conservative    0;  Mismatches    7;  Indels    0;  Gaps    0;

Qy         22 AAACCTTAAAAGCTTTAAAAGCCTTATATATTCTTTTTTTTCTTATAAAACTTAAAACCT 81
              ||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||
Db       1202 AAACCTTAAAACCTTTAAAAGCCTTATATATTCTTTTTTTTCTTATAAAACTTAAAACCT 1143

Qy         82 TAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATTGTTCAAACATGAGAGCTTAGT 141
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1142 TAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATTGTTCAAACATGAGAGCTTAGT 1083

Qy        142 ACGTGAAACATGAGAGCTTAGTACGTTAGCCATGAGAGCTTAGTACGTTAGCCATGAGGG 201
              || ||||||||||||||||||||| ||||||||||||||||||||| |||||||||||||
Db       1082 ACATGAAACATGAGAGCTTAGTACATTAGCCATGAGAGCTTAGTACATTAGCCATGAGGG 1023

Qy        202 TTTAGTTCGTTAAACATGAGAGCTTAGTACGTTAAACATGAGAGCTTAGTACGTACTATC 261
              |||||||| ||||||||||||||||||||| ||||||||||||||||||||| |||||||
Db       1022 TTTAGTTCATTAAACATGAGAGCTTAGTACATTAAACATGAGAGCTTAGTACATACTATC 963

Qy        262 AACAGGTTGAACTGCTGATC 281
              ||||||||||||||||||||
Db        962 AACAGGTTGAACTGCTGATC 943


Sequence 4, 
Patent No. 8871503

  Query Match             100.0%;  Score 260;  DB 19;  Length 3759;
  Best Local Similarity   100.0%;  
  Matches  260;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAACCTTAAAACCTTTAAAAGCCTTATATATTCTTTTTTTTCTTATAAAACTTAAAACCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2858 AAACCTTAAAACCTTTAAAAGCCTTATATATTCTTTTTTTTCTTATAAAACTTAAAACCT 2799

Qy         61 TAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATTGTTCAAACATGAGAGCTTAGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2798 TAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATTGTTCAAACATGAGAGCTTAGT 2739

Qy        121 ACATGAAACATGAGAGCTTAGTACATTAGCCATGAGAGCTTAGTACATTAGCCATGAGGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2738 ACATGAAACATGAGAGCTTAGTACATTAGCCATGAGAGCTTAGTACATTAGCCATGAGGG 2679

Qy        181 TTTAGTTCATTAAACATGAGAGCTTAGTACATTAAACATGAGAGCTTAGTACATACTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2678 TTTAGTTCATTAAACATGAGAGCTTAGTACATTAAACATGAGAGCTTAGTACATACTATC 2619

Qy        241 AACAGGTTGAACTGCTGATC 260
              ||||||||||||||||||||
Db       2618 AACAGGTTGAACTGCTGATC 2599


Sequence 1, 
Patent No. 6977174


  Query Match             90.7%;  Score 255;  DB 3;  Length 389;
  Best Local Similarity   100.0%;  
  Matches  255;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCTTGTTGTCCACAACCGTTAAACCTTAAAAGCTTTAAAAGCCTTATATATTCTTTTTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         79 GGCTTGTTGTCCACAACCGTTAAACCTTAAAAGCTTTAAAAGCCTTATATATTCTTTTTT 138

Qy         61 TTCTTATAAAACTTAAAACCTTAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        139 TTCTTATAAAACTTAAAACCTTAGAGGCTATTTAAGTTGCTGATTTATATTAATTTTATT 198

Qy        121 GTTCAAACATGAGAGCTTAGTACGTGAAACATGAGAGCTTAGTACGTTAGCCATGAGAGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        199 GTTCAAACATGAGAGCTTAGTACGTGAAACATGAGAGCTTAGTACGTTAGCCATGAGAGC 258

Qy        181 TTAGTACGTTAGCCATGAGGGTTTAGTTCGTTAAACATGAGAGCTTAGTACGTTAAACAT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        259 TTAGTACGTTAGCCATGAGGGTTTAGTTCGTTAAACATGAGAGCTTAGTACGTTAAACAT 318

Qy        241 GAGAGCTTAGTACGT 255
              |||||||||||||||
Db        319 GAGAGCTTAGTACGT 333



Sequence 15, 
Publication No. US20100303859A1


  Query Match             100.0%;  Score 139;  DB 37;  Length 139;
  Best Local Similarity   100.0%;  
  Matches  139;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTAGAATTGGTAAAGAGAGTCGTGTAAAATATCGAGTTCGCACATCTTGTTGTCTGATTA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTAGAATTGGTAAAGAGAGTCGTGTAAAATATCGAGTTCGCACATCTTGTTGTCTGATTA 60

Qy         61 TTGATTTTTGGCGAAACCATTTGATCATATGACAAGATGTGTATCTACCTTAACTTAATG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTGATTTTTGGCGAAACCATTTGATCATATGACAAGATGTGTATCTACCTTAACTTAATG 120

Qy        121 ATTTTGATAAAAATCATTA 139
              |||||||||||||||||||
Db        121 ATTTTGATAAAAATCATTA 139